IN THE COURT OF APPEALS OF IOWA

                                   No. 19-0332
                               Filed May 15, 2019


IN THE INTEREST OF B.S. and T.S.,
Minor Children,

S.S., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Mahaska County, Rose Ann Mefford,

District Associate Judge.



      A mother appeals the termination of her parental rights to two children.

AFFIRMED.



      Michael S. Fisher of Fisher Law Office, Oskaloosa, for appellant mother.

      Thomas J. Miller, Attorney General, and Anna T. Stoeffler, Assistant

Attorney General, for appellee State.

      Diane Crookham-Johnson of Crookham-Johnson Law Office PLLC,

Oskaloosa, attorney and guardian ad litem for minor children.



      Considered by Vaitheswaran, P.J., Tabor, J., and Blane, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2019).
                                           2


BLANE, Senior Judge.

       The mother, Sarah, appeals the termination of her parental rights to eight-

year-old B.S. and ten-year-old T.S.        The juvenile court terminated her rights

pursuant to Iowa Code section 232.116(1)(d) and (f) (2018). Sarah maintains the

State failed to prove the grounds for termination by clear and convincing evidence

and termination is not in the children’s best interests.1

       We review termination proceedings de novo. In re A.B., 815 N.W.2d 764,

773 (Iowa 2012). “Our primary concern . . . has always been the best interests of

the child[ren].” In re L.T., 924 N.W.2d 521, 529 (Iowa 2019). We begin by

considering the statutory grounds. “When the juvenile court terminates parental

rights on more than one statutory ground, we may affirm the juvenile court’s order

on any ground we find supported by the record.” A.B., 815 N.W.2d at 774. We

consider the grounds of section 232.116(1)(f), which allows the court to terminate

parental rights if all of the following factors are met:

              (1) The child is four years of age or older.
              (2) The child has been adjudicated a child in need of
       assistance pursuant to section 232.96.
              (3) The child has been removed from the physical custody of
       the child’s parents for at least twelve of the last eighteen months, or
       for the last twelve consecutive months and any trial period at home
       has been less than thirty days.
              (4) There is clear and convincing evidence that at the present
       time the child cannot be returned to the custody of the child’s parents
       as provided in section 232.102.

Sarah challenges the fourth factor—whether B.S. and T.S. could be returned to

her care at the time of the termination hearing. See Iowa Code § 232.116(1)(f)(4);



1
  The juvenile court also terminated the parental rights of B.S.’s father. He had little
involvement in this case and does not participate in this appeal.
                                               3

In re D.W., 791 N.W.2d 703, 707 (Iowa 2010) (interpreting the term “at the present

time” to mean “at the time of the termination hearing”).

          On our review, we agree with the juvenile court.

          The children came to the attention of the Iowa Department of Human

Services (DHS) in April 2016 when B.S. reported she was sexually abused in their

home by Sarah’s older son, A.H. The DHS entered into a safety plan that Sarah

would not leave the children alone with A.H. without appropriate adult supervision.

Despite this, in November, Sarah left the children with her paramour, Nick, without

informing him of the safety concerns, and A.H. sexually abused B.S. again.2 This

resulted in a confirmed child-abuse report. When being interviewed by child

protective services, T.S. disclosed that A.H. had sexually abused him too. Again,

the DHS entered into a safety plan with Sarah: she could retain custody of the

children if they all lived with Nick’s brother and his wife, Tyler and Cheyenne.

          In January 2017, Sarah slapped B.S. on the face, leaving a mark, which

resulted in another confirmed child-abuse report. In March 2017, Nick struck B.S.

in the face while Sarah was not at home, breaking her glasses and giving her a

two to three inch cut above her left eye; this incident also resulted in a founded

child-abuse report. In addition, Cheyenne reported Sarah was not around much

and Cheyenne largely had been caring for the children on her own.

          The juvenile court removed the children from Sarah’s care and adjudicated

them as children in need of assistance, pursuant to Iowa Code section

232.2(6)(c)(2) and (d) (2016).3 The court ordered Sarah to obtain a substance-


2
    Sarah said she did tell Nick, but the juvenile court did not credit her statements.
3   By order entered on November 29, 2016, pursuant to Iowa Code section 232.96.
                                           4


abuse evaluation and treatment, attend individual counselling to address the

sexual abuse of her children, and comply with random drug and alcohol testing.

        Meanwhile, foster parents and service providers reported B.S. exhibited

inappropriate sexualized behaviors and lacked boundaries with other people. T.S.

also exhibited excessively aggressive behaviors.          The children were moved

through several foster homes, sometimes being moved due to the severity of their

own behaviors. They were engaged in therapy to process and overcome the

trauma they experienced while in their mother’s care.

        Sarah made several attempts at evaluation and treatment throughout the

pendency of the case but had not yet completed a course of either substance-

abuse    or   mental-health   treatment    or   fully   followed   through   with   the

recommendations of an evaluator.          In January 2018, the court gave Sarah

additional time to work toward reunification with the children and, in latter 2018,

she appeared to be making more progress. In September, the DHS approved

overnight visitation with the children. But the children soon reported that one night,

Sarah had B.S. sleep in the same bed with her and her new paramour, Chuck,

whom the children had never met before and after Chuck had spent a majority of

the day drinking beer. B.S. reported Chuck “snuggled” her.

        When confronted, Sarah was untruthful about the fact Chuck was living with

her in violation of court orders. She agreed that allowing a strange man to sleep

in the same bed with and “snuggle” her sexually-traumatized daughter was also

traumatizing. But Sarah maintained that she had made good parenting decisions

overall and minimized the incident because she “supervised them . . . the whole

time.” The juvenile court specifically found Sarah lacked credibility with regard to
                                           5


her inconsistent statements and her professed understanding of why this incident

was concerning:

       [Sarah] was clearly giving the response that she believed was
       expected of her. [Sarah’s] actual perception remains that the
       children were in no danger because [she] was present. [Sarah] has
       made almost no progress in being able to appreciate the gravity that
       past abuse events have on her children, nor has she been able to
       demonstrate that she has the protective capabilities to prevent them
       from the risks of future abuse.

B.S.’s therapist also provided a letter to the court stating,

               Based on my knowledge of the inconsistency in parental
       follow through and the continued damage this is causing [B.S.], it is
       . . . my opinion that [B.S.] should not be placed back in her mother’s
       care. It is . . . my opinion that [B.S.’s] mother is not able to provide a
       safe and stable environment [in] which [B.S.] could thrive.

       On appeal, Sarah contends the State did not show the children could not

be returned to her care at the present time because the court relied on two

“indiscretions”: the “snuggling” incident and the fact she had let the children watch

an R-rated movie. This characterization seriously minimizes the real concerns in

this case: Sarah’s failure to recognize the effect of sexual trauma on the children

and her inability or unwillingness to exercise her parental responsibilities to protect

the children from further harm—equally from herself, from A.H., and from her

paramours.     Even when not directly inflicted by herself, Sarah’s parenting

decisions exposed the children to significant physical and psychological abuse.

We, like the juvenile court, have little reason to think the children could be returned

to her care and not be exposed in short order to the kinds of adjudicatory harms

they have already suffered. Clear and convincing evidence shows the children

could not be returned to her care at the present time.
                                          6


       Turning to her best-interests claim, we look to “the child[ren]’s safety, to the

best placement for furthering the long-term nurturing and growth of the child[ren],

and to the physical, mental, and emotional condition and needs of the child[ren].”

Iowa Code § 232.116(2) (2018). The children have been under DHS supervision

for almost three years and out of Sarah’s care for over one year. When they were

in her care, they were repeatedly exposed to sexual and physical abuse. During

this case, they have been moved through several foster homes. The DHS worker

testified they are extremely traumatized but adoptable. Sarah had an extension to

show she could begin taking their trauma and her contributions to it seriously, and

she failed to do so. We agree with the State and the juvenile court that the time

for patience with Sarah has ended. See In re A.M., 843 N.W.2d 100, 112 (Iowa

2014) (“It is well-settled law that we cannot deprive a child of permanency after the

State has proved a ground for termination . . . by hoping someday a parent will

learn to be a parent and be able to provide a stable home for the child.”). The

children’s best interests dictate terminating Sarah’s rights.

       AFFIRMED.